Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000436
                                                        25-NOV-2016
                                                        02:22 PM
                            SCWC-14-0000436

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        ASSOCIATION OF APARTMENT OWNERS OF CENTURY CENTER,
           INC., by and through its Board of Directors,
                   Petitioner/Plaintiff-Appellee,

                                  vs.

THAI HAWAIIAN MASSAGE, INC., POJJANEE VARNEY, and CHARLES VARNEY,
                Respondents/Defendants-Appellants,

                                  and

                          CK ENTERPRISES, LLC,
                    Respondent/Intervenor-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-14-0000436; CAAP-14-0001238; CIV. NO. 1RC13-1-8808)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellee’s Application for Writ of

Certiorari filed on October 14, 2016, is hereby rejected.

           DATED:    Honolulu, Hawai#i, November 25, 2016.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson